DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “linear type dental floss” which is unclear.  It is unclear whether the limitation “linear type” is intended to require that the dental floss does not comprise any protrusions.  Since dental floss traditionally has an elongated structure in order to be capable of being inserted between a user’s teeth, it is understood that all dental floss will be an elongated/linear type.  Therefore, it is unclear what distinction is being made by the limitation “linear type dental floss”. For purposes of substantive examination, the limitation “linear type dental floss” will be interpreted as a filament, tape, fiber, or piece of material capable of being inserted between a user’s teeth.
Claim 1, line 4 recites “the dental floss to be held”, which is unclear.  It is unclear if the dental floss to be held is the same or different from the “linear type dental floss” 
Claim 1, lines 7-8 recite “a corresponding ratchet of the dental floss holder”, which is unclear.  It is unclear if the limitation intends to positively recite the dental floss holder.  Any limitations drawn to the dental floss holder must be clearly written as an intended use clause.
Claim 1 recites the limitation "the corresponding ratchet" in line 15.  It is unclear if the limitation intends to positively recite the dental floss holder.  Any limitations drawn to the dental floss holder must be clearly written as an intended use clause.   
Regarding claim 1, lines 15-17 recites “…the corresponding ratchet have a teeth structure that allows movement…”, which is indefinite since the limitation appears to be attempting to limit a structure (the corresponding ratchet) which is not part of the claimed invention.  Therefore, any limitations drawn to the corresponding ratchet will not be treated on the merits. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romine (US2005/0263169).
Regarding claim 1, Romine discloses a dental floss member comprising: a linear type dental floss (27) having a predetermined length; a first fixer (37, 35) disposed at one end (free end of floss, 27) of the dental floss, wherein the first fixer having a thickness larger than that of the dental floss to be held (best shown in Figure 1, wherein the first fixer is substantially larger than the diameter of the floss) and configured to be fixed into a slot provided on a dental floss holder (refer to Figure 1, wherein the first fixer is fitted into a slot, or recessed portion of the top half, 13, of a dental floss holder, 10; alternatively, a slot is provided in the form of the hole through which 35 and 33 pass, as best shown in Figure 1); and a second fixer (21, 23) disposed at the other end (spool end, 22) of the dental floss, wherein the second fixer includes a ratchet (44) configured to be engaged with a corresponding ratchet of the dental floss holder (44 engages with 45, refer to Paragraph [0035]), wherein the first fixer has a through-hole (34) and one end of the dental floss is tied to the first fixer via the through-hole such that the dental floss and the first fixer are integrated (“tied” is most broadly interpreted as meaning “connected” per Merriam-Webster; or “to attach or fasten with string or cord”; one end of the floss is attached/fastened/connected/tied to the first fixer via the through-hole by threading one end of the floss therethrough, then engaging a keeper pin to “crimp” said .  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (US5094256) in view of Oermae (WO2011/141623).
Regarding claim 1, Barth discloses a dental floss member (29, Figure 14) comprising: a linear type dental floss (30, Figure 14) having a predetermined length; a first fixer (31, Figure 14) disposed at one end of the dental floss, the first fixer having a thickness larger than that of the dental floss to be held (best shown in Figure 14, wherein the first fixer 31 is shown to be substantially thicker than the length of floss, 30) and configured to be fixed into a slot provided (the first fixer has a “mushroom shape” such that the foot 32, as labeled in Figure 8, of the mushroom can be inserted into a slot of a dental floss holder if such a dental floss holder was provided) on a dental floss holder; and a second fixer (34) disposed at the other end of the dental floss, wherein the second fixer includes a ratchet (38) configured to be engaged with a corresponding ratchet of the dental floss holder (the second fixer has a ratchet structure similar to that of Applicant’s dental floss member, wherein the ratchet comprises a plurality of notches, 38, that are configured to and fully capable of engaging with a mating ratchet structure on a dental floss holder if such a dental floss holder was provided), wherein one end of the dental floss and the first fixer are integrated (refer to Column 4, lines 57-59 which states that the floss and first fixer are integrally molded), wherein the second fixer comprises a groove or a protrusion (not labeled but is the bulbous portion at top of 38, Figure 14) provided on a front surface thereof: wherein during use, the groove or the protrusion is used to pull the dental floss, wherein the ratchet has a teeth structure that allows movement of the .  


Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Argument #1:
Barth’s guide rod is precluded from engaging with any hypothetical structure such that functionality of a ratchet may be achieved thereby.
Response #1:
A ratchet is defined as a device having a plurality of teeth.  Barth’s device provides this structure.  If Applicant requires a more specific definition of ratchet, then the specific definition/structure must be included in the claim.  
Barth is not precluded from engaging with any hypothetical structure, and said hypothetical structure is not positively recited and is therefore not part of the claimed invention.  The Applicant elected the invention drawn to a dental floss member having two anchors or fixing members, each anchor/fixing member located at opposing ends of the dental floss strand in the response to the requirement for restriction dated 08/10/2020.  Therefore, any arguments related to limitations to specific configurations of a dental floss holder are not relevant to the structure of the claimed invention.  
Argument #2:
The alleged modification of the plurality of notches taught by Barth to perform a function of a ratchet is improper hindsight.
Response #2:
Barth is not being modified in any way.  The structure of Barth, as-is, is inherently capable of acting like a ratchet due to the plurality of notches.  Further, Barth’s .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bai (US2012/0180809).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799